USCA4 Appeal: 20-1704   Doc: 37
      Case 3:19-cv-00044-NKM-JCH   Filed: 07/14/2021
                                 Document               Pg: 1 ofPage
                                            69 Filed 07/14/21   1    1 of 1 Pageid#: 678


                                                                     FILED: July 14, 2021

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 20-1704
                                   (3:19-cv-00044-NKM-JCH)
                                     ___________________

         JASON KESSLER

                     Plaintiff - Appellant

         and

         DAVID MATTHEW PARROTT

                     Plaintiff

         v.

         CITY OF CHARLOTTESVILLE; TARRON J. RICHARDSON, in his official
         capacity; AL S. THOMAS, in his individual capacity; BECKY CRANNIS-
         CURL, in her individual capacity; MAURICE JONES, in his individual capacity

                     Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

               The court grants the motion to withdraw from further representation on

        appeal filed by Toby Jay Heytens.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk
